                             1
                                                                                          JS-6
                             2
                             3
                             4
                             5
                             6
                             7
                             8                UNITED STATES DISTRICT COURT
                             9              CENTRAL DISTRICT OF CALIFORNIA
                       10 NORTH VISTA HOSPITAL, INC., a            Case No. 2:20-cv-02305-VAP(JEMx)
                       11 Delaware corporation dba North Vista     Hon. Virginia A. Phillips
                          Hospital; PRIME HEALTHCARE
                       12 SERVICES – RENO, LLC, a Delaware
                       13 limited liability company dba Saint       ORDER DISMISSING THE ENTIRE
                          Mary’s Regional Medical Center; PRIME ACTION WITH PREJUDICE
                       14 HEALTHCARE SERVICES –
                       15 CENTINELA, LLC, a Delaware limited
                          liability company dba Centinela Hospital
                       16 Medical Center; PRIME HEALTHCARE
                       17 SERVICES – ENCINO, LLC, a Delaware
                          limited liability company dba Encino
                       18 Hospital Medical Center; ALVARADO
                       19 HOSPITAL, LLC, a Delaware limited
                          liability company dba Alvarado Hospital
                       20 Medical Center
                       21
                                        Plaintiffs,
                       22
                                  vs.
                       23
                          HUMANA INSURANCE COMPANY, a
                       24 Wisconsin corporation
                       25              Defendant.
                       26
                       27
                       28
     B UCHALTER
A PROFESSIONAL CORPORATION
       LOS ANGELES
                                                       1            Case No. 2:20-cv-02305-VAP(JEMx)
                                 ORDER DISMISSING THE ENTIRE ACTION WITH PREJUDICE
                             1        The Court, after reviewing the parties’ JOINT STIPULATED REQUEST
                             2 FOR DISMISSAL OF ENTIRE ACTION WITH PREJUDICE and finding
                             3 GOOD CAUSE, hereby dismisses the entire action with prejudice.
                             4        IT IS SO ORDERED.
                             5 Dated: June 30, 2021
                             6                                     ______________________________
                                                                   HON. VIRGINIA A. PHILLIPS
                             7                                     United States District Judge
                             8
                             9
                       10
                       11
                       12
                       13
                       14
                       15
                       16
                       17
                       18
                       19
                       20
                       21
                       22
                       23
                       24
                       25
                       26
                       27
                       28
     B UCHALTER
A PROFESSIONAL CORPORATION
       LOS ANGELES
                                                             2
                                    ORDER DISMISSING THE ENTIRE ACTION WITH PREJUDICE
